 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 ALENS BERNADEAU,
                                                          MEMORANDUM AND ORDER
                       Plaintiff,
                                                          Case No. 1:20-cv-01057-FB
        -against-

 COMMISSIONER OF SOCIAL
 SECURITY,

                        Defendant.
 ------------------------------------------------x
 Appearances:                                    For the Defendant:
 For the Plaintiff:                              JACQUELYN KASULIS, ESQ.
 HAROLD SKOVRONSKY, ESQ.                         Acting United States Attorney
 1810 Avenue N                                   Eastern District of New York
 Brooklyn, NY 11230                              By: DENNIS CANNING, ESQ.
                                                 271 Cadman Plaza East
                                                 Brooklyn, New York 11201
BLOCK, Senior District Judge:

       Alens Bernadeau seeks review of the Commissioner of Social Security’s

denial of his application for supplemental security income. Both parties move for

judgment on the pleadings. For the following reasons, Bernadeau’s motion is

granted, the Commissioner’s motion is denied, and this case remanded for further

proceedings.

                                                     I.

       Bernadeau was employed as a New York City sanitation worker from 1990

until January 2012 when he began experiencing significant pain in his knees, lower

                                                1
back, upper back, neck, arms, and hands. Bernadeau filed an application for

benefits on August 14, 2012 that was denied on September 24, 2014 by ALJ Alan

Berkowitz. Bernadeau then commenced an action in the Eastern District of New

York under docket 16-CV-2848(PKC) that resolved when the parties stipulated to

remand for further administrative proceedings. ALJ Janet McEenaney

subsequently found that Bernadeau was not disabled on February 12, 2018.

                                          II.

      “In reviewing a final decision of the Commissioner, a district court must

determine whether the correct legal standards were applied and whether substantial

evidence supports the decision.” Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004);

see also 42 U.S.C. § 405(g). “[S]ubstantial evidence ... means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson

v. Perales, 402 U.S. 389, 401 (1971); see also Selian v. Astrue, 708 F.3d 409, 417

(2d Cir. 2013).

                                         III.

      The treating physician rule requires the ALJ to give “controlling weight” to

the opinion of the treating physician “as to the nature and severity of the

impairment” unless it is “[in]consistent with other substantial evidence in [the]

case record.” Stacey v. Comm'r of Soc. Sec. Admin., 799 F. App'x 7, 9 (2d Cir.

2020) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). When


                                          2
deciding whether the ALJ gave “appropriate weight” to a treating physician’s

opinion, the Court applies the two-step framework laid out in Estrella v. Berryhill,

925 F.3d 90 (2d Cir. 2019).

   A. Step 1: Treating Physician’s Opinion

      At step one, “the ALJ must decide whether the opinion is entitled to

controlling weight.” Id. at 95.

      Here, the ALJ assigned “little weight” to Bernadeau’s primary care

physician, Dr. Reddy. ECF No. 11-8 at 39. According to the ALJ, Dr. Reddy’s

conclusion was outdated, and the “lack of treatment after the amended alleged

onset date [was] inconsistent with a finding of functional limitations stemming

from medically determinable impairments during the period at issue.” Id.

      The ALJ also discounted the opinion of Dr. Ludwig Liccardi, an orthopedist

who treated Bernadeau after his on-the-job injury. Dr. Liccardi concluded that

Bernadeau was “totally disabled because of disc herniation in the lumbar spine.”

ECF No. 11-7 at 87; see also id. at 72 (“Bernadeau remains totally disabled”). His

opinion was given “little weight” because his view was formed in the context of a

workers’ compensation claim and because Bernadeau’s “daily activities” did “not

support a finding that [he] suffers from disabling functional imitations.” ECF No.

11-8 at 38. In addition to giving Drs. Liccardi and Reddy little weight, ALJ




                                         3
McEneaney only gave “partial weight” to consultative examiner Dr. Vinod

Thukral. ECF No. 11-8 at 38.1

       The ALJ erred because she improperly focused on Bernadeau’s ability to

complete basic life tasks and his medical treatment decisions while totally

discounting the treating sources.

       The ALJ’s strong reliance on Bernadeau’s ability to complete some basic

life tasks was misplaced.2 “[I]t is well-settled that ‘[s]uch activities do not by

themselves contradict allegations of disability,’ as people should not be penalized

for enduring the pain of their disability in order to care for themselves.” Knighton

v. Astrue, 861 F. Supp. 2d 59, 69 (N.D.N.Y. 2012) (internal citations omitted). The

Second Circuit has noted that “[w]hen a disabled person gamely chooses to endure

pain in order to pursue important goals,” such as completing household chores for

the family, “it would be a shame to hold this endurance against him in determining

benefits unless his conduct truly showed that he is capable of working.” Nelson v.

Bowen, 882 F.2d 45, 49 (2d Cir. 1989). The ALJ’s opinion incorrectly suggests



1
  Bernadeau failed to attend consultative appointments scheduled in July and August of 2017.
This can be grounds for rendering a finding of not disabled. See 20 C.F.R. § 404.1518(a).
However, since Bernadeau appears to have moved and did not receive notices of the
appointments, the Court finds this constitutes a minimally adequate “reason” for missing the
appointments. Id. As a result, the Court will reach the merits.
2
  See ECF No. 11-8 at 37 (“He noted he watches television, reads, and listens to music. He
testified that he could shower, get dressed, cook, clean, and do laundry by himself. He testified
that he is able to drive (Hearing Testimony). I find that his ability to perform such activities does
not support a finding that his medically determinable impairments cause functional limitations.”)
                                                  4
that total incapacity to function is required to qualify for supplemental security

income.

      Moreover, the Second Circuit has made clear that ALJ’s may not discount

the treating sources merely because of the nature of the medical treatment ordered

or received. Here, as in Shaw v. Chater, “the ALJ … imposed [its] notion that the

severity of a physical impairment directly correlates with the intrusiveness of the

medical treatment ordered.” 221 F.3d 126, 134-35 (2d Cir. 2000). That “is not the

overwhelmingly compelling type of critique that would permit the Commissioner

to overcome an otherwise valid medical opinion.” Id. at 135. At bottom, the ALJ’s

opinion amounts to wholesale rejection of all the medical evidence and an

improper substitution of the ALJ’s own judgment for that of the treating

professionals. See Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999) (“In analyzing

a treating physician’s report, ‘the ALJ cannot arbitrarily substitute his own

judgment for competent medical opinion’”) (internal citations omitted).

   B. Step 2: Weight Given to the Treating Physician and Mandatory Factors
      for Consideration

      At step two, “if the ALJ decides the opinion is not entitled to controlling

weight, [she] must determine how much weight, if any, to give it” and must

“explicitly consider” the four nonexclusive Burgess factors:

      (1) the frequen[cy], length, nature, and extent of treatment; (2) the
      amount of medical evidence supporting the opinion; (3) the


                                          5
      consistency of the opinion with the remaining medical evidence; and
      (4) whether the physician is a specialist.

Estrella, 925 F.3d at 95-96 (citing Burgess v. Astrue, 537 F.3d 117, 129 (2d Cir.

2008) and 20 C.F.R. § 404.1527(c)(2)).

      The ALJ’s decision did not explicitly address the four nonexclusive Burgess

factors. See ECF No. 11-8 at 320-24.

      While the parties dispute the extent and severity of Bernadeau’s injuries and

impairments, the record contains significant information with which the ALJ must

engage substantively. For example, the record makes clear that Bernadeau’s work-

related injury in 2012 has produced ongoing symptoms including “sharp” “lower

back ache” and “left shoulder pain.” Id. These injuries also produced functional

limitations including “restricted range of motion … exacerbated by overhead

activity, thoracic spine pain with muscle spasms, restricted range of motion” and

“radicular symptoms into the bilateral lower extremities.” ECF No. 11-7 at 68.

Objective physical evidence corroborated these conclusions. Id. at 71. (“MRI study

of the left shoulder … show[ed] posttraumatic impingement, AC hypertrophy and

tendinopathy of the supraspinatus tendon” as well as “disc herniation [at] L5/S1.”)

The Burgess factors are designed to force engagement with these issues. They were

glossed over by the ALJ.

      An ALJ’s failure to “explicitly” apply the Burgess factors is a “procedural

error.” Estrella v. Berryhill, 925 F.3d 90, 96 (2d Cir. 2019). If the “Commissioner
                                         6
has not [otherwise] provided ‘good reasons’ for [the] weight assignment,” the

appropriate remedy is remand for the ALJ to “comprehensively set forth [his]

reasons.” Id.; see also Guerra v. Saul, 778 Fed. Appx. 75, 77 (2d Cir. 2019).

Remand is appropriate so that the Burgess factors may be given due consideration.

                                 CONCLUSION

      For the foregoing reasons, Bernadeau’s motion is GRANTED, the

Commissioner’s motion is DENIED, and the case is REMANDED to the

Commissioner for further proceedings consistent with this opinion.



SO ORDERED.

                                             _/S/ Frederic Block________
                                             FREDERIC BLOCK
                                             Senior United States District Judge

   Brooklyn, New York
   July _6_, 2020




                                         7
